On Motion for Rehearing.
In her motion for rehearing, plaintiff in error insists that the record shows, and that this court held in its original opinion, that the conveyance herein sought to be set aside was executed for the purpose of defrauding Millie Hartzell. Wherefore plaintiff in error urges that defendant in error, with hands soiled by this fraud, was not entitled to the equitable relief prayed for. Plaintiff in error is mistaken in the premise stated. The record shows, both in pleadings and evidence, and the trial court found with the approval of this court, that no fraud upon Millie Hart-zell was intended or effectuated by the conveyance in question. Millie Hartzell, herself, joined in the conveyance in pursuance of a property settlement with defendant in error in anticipation of their divorce, and the whole record negatives the existence of any fraud or fraudulent intent in the transaction. The trial court therefore did not err in overruling plaintiff in error’s demurrers to defendant in error’s petition, or in his findings upon the evidence, or in the judgment based thereon.
.It is true, as plaintiff in error contends, that a parol trust may be engrafted upon a deed conveying real estate only by clear and satisfactory evidence. But defendant in error met that burden in this case by clear and convincing testimony, which the trial court believed with full warrant therefor.
Plaintiff in error’s motion for rehearing will be overruled.